Name: Commission Regulation (EC) No 536/94 of 9 March 1994 concerning the classification of certain goods in the combined nomenclature
 Type: Regulation
 Subject Matter: technology and technical regulations;  tariff policy;  European Union law;  coal and mining industries
 Date Published: nan

 Avis juridique important|31994R0536Commission Regulation (EC) No 536/94 of 9 March 1994 concerning the classification of certain goods in the combined nomenclature Official Journal L 068 , 11/03/1994 P. 0016 - 0017 Finnish special edition: Chapter 2 Volume 11 P. 0091 Swedish special edition: Chapter 2 Volume 11 P. 0091 COMMISSION REGULATION (EC) No 536/94 of 9 March 1994 concerning the classification of certain goods in the combined nomenclatureTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Commission Regulation (EC) No 535/94 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and those rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivision to it and which is established by specific Community provisions, with a view to the application of tariff and other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas it is acceptance that binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the combined nomenclature and which do not conform to the rights established by this Regulation, can continue to be invoked, under the provisions in Article 12 (6) of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (3), for a period of three months by the holder; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Tariff and Statistical Nomenclature Section of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 Binding tariff information issued by the customs authorities of Member States which do not conform to the rights established by this Regulation can continue to be invoked under the provisions of Article 12 (6) of Regulation (EEC) No 2913/92 for a period of three months. Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 March 1994. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) See page 15 of this Official Journal. (3) OJ No L 302, 19. 10. 1992, p. 1. ANNEX "" ID="1">1. Diatomite, presented as an off-white powder with the following physical and chemical properties:> ID="2">2512 00 00> ID="3">Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, and by the wording of CN code 2512 00 00."> ID="1">- moisture content 4,7 % - ignition loss 5,6 % - pH (10 % suspension) 7 - sodium (% Na2O): 0,2 % When calcined, the product takes on a pinkish tinge.> ID="3">See also the HS explanatory notes to heading 25.12."> ID="1">The product is used as a filter medium.> ID="3">Its physical and chemical properties are those of natural diatomites, neither calcined nor activated."> ID="1">2. Diatomite, presented as a pink/off-white powder with the following physical and chemical properties :> ID="2">2512 00 00> ID="3">Classification is determined by the provisions of general rules I and 6 for the interpretation of the combined nomenclature, and by the wording of CN code 2512 00 00."> ID="1">- moisture content 0,2 % - ignition loss 0,4 % - pH (10 % suspension) 6 - sodium (% Na2O): 0,3 % The product is used as a filter medium.> ID="3">See also the HS explanatory notes to heading 25.12."> ID="3">The physical and chemical properties are those of diatomite which has been merely calcined, not activiated."> ID="1">3. Diatomite, presented as a white powder with the following physical and chemical properties:> ID="2">3802 90 00> ID="3">Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, and by the wording of CN codes 3802 and 3802 90 00."> ID="1">- moisture content < 0,1 % - ignition loss 0,3 % - pH (10 % suspension) 8 - sodium (% Na2O): 3,5 % The colour remains unchanged even after calcination.> ID="3">See also the HS explanatory notes to heading 38.02 (Part A), third paragraph, subparagraph (b) (1)."> ID="1">The product is used as a filter medium.> ID="3">The physical and chemical properties are those of the activated diatomite.">